DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is Non-Final as a result of new grounds of rejections.

Claim Status
Claims 2-8, 13-15, 19-20, and 25-37 are pending.
Claim 2 is currently amended.
Claims 1, 9-12, 16-18, and 21-24 are cancelled.
Claims 13-15 and 19-20 are withdrawn as being directed to a non-elected invention, the election having been made on 12/9/2019.
Claims 2-8 and 25-37 have been examined.

Priority
This application is a DIV of 14/818662 filed on 08/05/2015 (Now PAT 10258717), 14/818662 has PRO of 62033599 filed on 08/05/2014.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 2-3, 25, 28-29, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. (GB 2474851 A; previously cited 1/21/2020) in view of Watthanaphanit et al. (Journal of Applied Polymer Science. 2008; Vol. 110: 890-899, previously cited 8/24/2020) and evidenced by Miraftab et al. (GB 2484319).
Claim 2 is drawn to a membrane comprising
a) a biodegradable polymer;
b) a honey mixed with the biodegradable polymer; and
c) a crystalline filler,

    PNG
    media_image1.png
    273
    623
    media_image1.png
    Greyscale
wherein the membrane is provided in solid form and promotes tissue healing when contacted with damaged or diseased soft tissue. Under the broadest claim interpretation, the meaning of “mixed” is not limited to homogenously mixed between honey and a biodegradable polymer. A contact of honey with a biodegradable polymer in an immiscible solid state also satisfies the meaning of “mixed”.  

    PNG
    media_image2.png
    281
    485
    media_image2.png
    Greyscale
material from the inlet 14 to generate a membrane/sheet comprising a honey mixed with the biodegradable polymer from the outlet 16 (p12, line 3-14; Fig 3). The impart discrete encapsulation of honey within a polymer membrane fiber also reads a honey mixed with the biodegradable polymer under the broadest reasonable claim interpretation as a mixture of honey and the biodegradable polymer is not required to be homogenous. Hamzeh et al. teach a plurality of the fibers can be woven, knitted or nonwoven, and used to make a wound dressing material in large sheets to be cut to the required size (p12, line 15-21), reading on a solid membrane and reading on the limitations of (a) and (b). 
Hamzeh et al. do not explicitly teach the wound dressing fiber membrane further comprising a crystalline filler.
Similarly, Watthanaphanit et al. teach “Fabrication, Structure, and Properties of Chitin Whisker-Reinforced Alginate Nanocomposite Fibers” (Abstract). Watthanaphanit et al. teach beneficial incorporation of chitin whiskers as reinforcing nanofillers in a polymer matrix to improve tensile strength of a new class of materials, i.e., nanocomposites (p890, col 2, last para). Watthanaphanit et al. teach chitin whiskers as reinforcing nanofillers has been due to their high aspect ratio and highly crystalline nature (p890, col 1, Introduction) for wound dressing 
With respect to claim 25, Hamzeh et al. teach the antibacterial activity of honey is diluted from 25% to 5% (p3, line 10) and a biodegradable polymer of sodium alginate is 1-5% (p9, line 15-16), reading on honey : biodegradable polymer at a weight ratio from 25:1 (25%:1%) to 1:1 (5%:5%). Watthanaphanit et al. teach chitin whiskers to alginate in the range of 0.05-2.00% (p892, col 1, Preparation of alginate and chitin whisker-reinforced alginate fibers), reading on biodegradable polymer:honey:filler at 100%:(100~2500)%:(0.05~2)% in claim 25. MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 28, Hamzeh et al. teach anti-microbial honey (e.g., Manuka honey) with Unique Manuka Factor (UMF) 10 or higher (p3, line 13-17).
With respect to claim 29, Hamzeh et al. teach the biodegradable polymer comprises a protein (p8, line 14-22; claim 7), reading on the limitation of a protein.
With respect to claims 32 and 36, Hamzeh et al. teach the biodegradable polymer comprising polylactic acid (p8, line 22; claim 8).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Hamzeh’s wound dressing composition with Watthanaphanit’s 

Applicant’s Arguments
(i)	Hamzeh’s honey is encapsulated by fibers; thus, the honey is not mixed with a biodegradable polymer (Remarks, last para bridging to p8, para 1).
(ii)	Applicants' membrane directly contacts the subject target site (e.g., a wound) upon placement of the membrane so that the subject receives the immediate healing benefit (Remarks, p8, para 2).
(iii)	No motivation exists for modifying the fiber of Hamzeh et al. to be mixed with honey, as doing so would render Hamzeh et al. inoperable for its intended purpose.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image2.png
    281
    485
    media_image2.png
    Greyscale
Applicant’s argument (i) is not persuasive because (a) the argument of “mixed” is not commensurate with the scope of the claims and (b) applicant narrowly interprets Hamzeh’s teachings. The argument (i)(a) is not persuasive because the broadest reasonable interpretation of “mixed” is not limited to a homogenous or miscible mixture. A contact of honey with a biodegradable polymer in an immiscible state, such as a solid state, also satisfies the broader meaning of “mixed”. A contact of liquid honey with encapsulated by fibers” as argued by applicant.
Applicant’s argument (ii) is not persuasive because the intended use of the membrane as argued by applicant is not commensurate with the scope of the product claims. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s argument (iii) is not persuasive because applicant argues a single reference Hamzeh et al. alone; whereas, the rejection is based on Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. In particular, Watthanaphanit et al. teach beneficial incorporation of chitin whiskers as reinforcing nanofillers in a polymer matrix to improve tensile strength for the intended purpose making a wound dressing membrane (p897, col 1, Biodegradation studies). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
For at least the reasons above, the arguments are not persuasive.

2.	Claims 4-6, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. as applied to claims 2-3, 25, 28-29, 32, 36 and further in view of Adkins (Home Healthcare Nurse. May 2013, vol 31, No 5: 259-267, previously cited 8/24/2020).
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. teach a wound dressing sheet/membrane comprising biodegradable polymer (e.g., alginate or protein) as applied to claims 2-3, 25, 28-29, 32, and 36 above.
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. do not explicitly teach the membrane comprising at least two layers.
Similarly, Adkins teaches “Wound care dressings and choices for care of wounds in the home” (Title). Adkins teaches tips for using alginate wound dressings in the forms of sheets, ropes, and ribbons and the use of multiple layers if exudate is heavy (p261, col 1, tips for using alginate wound dressings). Adkins further teaches honey dressing are used as contact layers for dressings that are painful to change and traumatic to the tissue of the wound bed (p262, col 1, Leptospermum Honey; p263, col 2, Contact Layer Wound Dressings). Because Adkins teaches a benefit of using a multi-layer wound dressing membrane for a patient if exudate is heavy (p261, col 1, tips for using alginate wound dressings), one or ordinary skill in the art before the effective filing date of this invention would have found it obvious to make a multiple layer membrane of wound dressing, reading on the limitations of claims 4-6.
With respect to claim 30, Adkins teaches collagen helps the wound heal by stimulating the collagen fibers, for new tissue and blood vessel growth and suggests a combination dressing comprising collagen and alginate (p262, col 2, last para), reading on biodegradable polymer further comprises gelatin or collagen.

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al.) with Adkins’s multi-layered wound dressings because Adkins teaches the advantageous use of multiple layers of honey-containing wound dressing if exudate is heavy (p261, col 1, tips for using alginate wound dressings). The combination would have reasonable expectation of success because the references teach wound dressing comprising biodegradable polymers (e.g., alginate) and medical grade honey.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claims 26, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. as applied to claims 2-3, 25, 28-29, 32, 36 and further in view of Boateng et al. (Journal of Pharmaceutical Sciences, 2008; Vol. 97, No. 8: 2892-2923, previously cited 8/24/2020).
Claim 26 is drawn to the membrane subject to lyophilization.
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. teach a wound dressing 
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. do not explicitly teach to a wound dressing sheet/membrane subject to lyophilization.
Boateng et al. teach “Wound Healing Dressings and Drug Delivery Systems” (Title). Boateng et al. teach Alginate dressings occur either in the form of freeze-dried (a synonym of lyophilization) porous sheets (reading on membrane) or foams or as flexible fibers (p2901, col 1, alginate dressings), reading on lyophilization in claim 26.

    PNG
    media_image3.png
    216
    368
    media_image3.png
    Greyscale
With respect to claim 31, Boateng et al. teach calcium ions which help to form a crosslinked polymeric gel sheet that degrades slowly (p2901, col 2, para 2), reading on subjected to a crosslinking process. Boateng et al. further show a gel sheet in a solid form as follows (p2902, col 1, Fig 3). 
With respect to claim 33, Boateng et al. teach biological polymers as tissue engineered scaffolds and skin grafts for delivering a pharmacological agent such as antibiotics, vitamins, minerals, growth factors and other wound healing accelerators (Abstract). Boateng et al. teach some of the reported novel antimicrobial wound healing dressings reported include, freeze-dried fibrin discs for the delivery of tetracycline and lactic acid based system for the delivery of ofloxacin (p2906, col 1, para 2), reading on at least one additional antibiotic.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al.) with Boateng’s teaching of cross-linking because Boateng et al. teach the use of calcium ions to form crosslinks with the alginic acid polymer makes calcium alginate .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. See response to arguments above.

4.	Claims 7-8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al., in view of Miraftab et al. and Adkins as applied to claims 2-6, 25, 28-30, 32-33, 36 and further in view of Mirzaei et al. (US 2013/0150763 A1, previously cited 8/24/2020).
Claim 7 is drawn to at least two layers of membrane are cross-linked.
Hamzeh et al. in view of Watthanaphanit et al., in view of Miraftab et al. and Adkins teach multi-layered wound dressings as applied to claims 2-6, 25, 28-30, 32-33, and 36 above.
Hamzeh et al. in view of Watthanaphanit et al., in view of Miraftab et al. and Adkins do not explicitly teach the membrane are cross-linked.
Similarly, Mirzaei et al. teach multi-layered wound dressing (Abstract; Fig 1) comprising biocompatible polymer (e.g., poly(lactic acid) [0031-0032]). Mirzaei et al. teach the advantageous use of a cross-linking agent of glutaraldehyde or genipin for cross-linking the polymer matrix of a wound dressing to maintain structural integrity of a biodegradable polymer [0014] and for control release of a therapeutic agent [0018, 0080]. Because the references teach multi-layered wound dressings, one of ordinary skill in the art before the effective filing date of 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al., in view of Miraftab et al. and Adkins) with Mirzaei’s teachings of cross-linking multi-layered wound dressings because Mirzaei et al. teach the advantageous use of a cross-linked polymer matrix in a wound dressing to maintain structural integrity of a biodegradable polymer [0014] and for control release of a therapeutic agent [0018, 0080]. The combination would have reasonable expectation of success because the references teach multi-layered wound dressings.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. See response to arguments above.

5.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. as applied to claims 2-3, 25, 28-29, 32, 36, and further in view of Miraftab et al. (GB 2484319, previously cited 6/8/2021) and Morganti et al. (J. Appl. Cosmetol. 2006 (July/September); 24: 105-114, previously cited 8/24/2020).
Claim 27 is drawn to the membrane formed by subjecting electrospun mats, electrospun membranes, or a sponge to compression.
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. teach a biodegradable fibers for wound dressing membrane/sheet comprising a) a biodegradable polymer; b) a honey; 
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. do not explicitly teach the membrane formed by subjecting electrospun mats, electrospun membranes, or a sponge to compression. 

    PNG
    media_image4.png
    250
    340
    media_image4.png
    Greyscale
Similarly, Miraftab et al. teach the use of electrospun fibers to produce would dressing membrane comprising honey (Abstract and Fig 1). Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials. Miraftab et al. teach electrospinning was developed from electrostatic spraying and now represents an attractive approach for polymer biomaterials processing, with the opportunity for control over morphology, porosity and composition using simple equipment (p1, para 2). Miraftab et al. further teach honey stimulates the growth of epithelial cells that form the new skin cover over a healed wound, reading on promoting soft tissue healing when contacted with damaged or diseases soft tissue. Because Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials to control over morphology, porosity and composition using simple equipment (p1, para 2), one of ordinary skill in the art before the effective filing date of this invention would found it obvious to make wound dressing membranes and/or sheets.
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. do not explicitly teach compression of electrospun membranes.
Similarly, Morganti et al. teach multifunctional use of innovative chitin nanofibrils for skin care (Title). Morganti et al. teach chitin crystallites otherwise called whiskers i.e. highly crystalline chitin nanofibrils (p106, col 2, para 2). Morganti et al. teach wound dressings used for electrospun membranes to control their thickness, reading on claim 27.
One of ordinary skill in the art before the effective date of this invention would have found it obvious to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al.) with Miraftab’s teachings of electrospun fibers because (a) Hamzeh et al. in view of Watthanaphanit et al. teach a wound dressing membrane/sheet and (b) Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials to control over morphology, porosity and composition using simple equipment (p1, para 2). The combination would have reasonable expectation of success because the references teach wound dressing membrane comprising honey.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al.) with Morganti’s hot pression of a wound dressing membrane/sheet because (a) Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. teach wound dressing membrane/sheet and (b) Morganti et al. teach the use of hot-pression at 20 MPa for 10 min at 140ºC to make a desired thickness for a wound dressing membrane (p108, col 2, Composites with soy protein isolates). The combination would have reasonable expectation of success because the references teach a wound dressing membrane/sheet.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. See response to arguments above.

6.	Claims 30, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. and in view of Morganti et al. as applied to claims 2-3, 25, 27-29, 32, 36, and further in view of Wang et al. (Carbohydrate Polymers 88 (2012) 75–83, previously cited 6/8/2021).
Claim 30 is drawn to the biodegradable polymer comprising a gelatin or collagen.
Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. and in view of Morganti et al. teach a wound dressing sheet/membrane comprising a biodegradable polymer (e.g., chitosan taught in Hamzeh’s abstract ), a honey, and a crystalline filler made by electronspun and compression as applied to claims 2-3, 25, 27-29, 32, and 36 described above.
Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. and in view of Morganti et al. do not teach a wound dressing sheet/membrane further comprising a biodegradable polymer of gelatin or collagen.
Similarly, Wang et al. teach chitosan, honey, and gelatin as burn wound dressings (Title).
Wang et al. teach wound dressings can be in the form of hydrogel, fiber, membrane, scaffold, and sponge (p75, col 2, para 1). Wang et al. teach gelatin, a partial degraded collagen, has always been used together with chitosan because gelatin is of advantage to absorb excess exudates due to its excellent ability to absorb water more than 5–10 times as weight as itself (p76, col 1, para 2). Thus, one of ordinary skill in the art would have been taught and/or motivated to further add gelatin to make a wound dressing with the advantage to absorb excess 
With respect to claim 34, Hamzeh et al. teach the antibacterial activity of honey is diluted from 25% to 5% (p3, line 10) and a biodegradable polymer is 1-5% (p9, line 15-16), reading on honey : biodegradable polymer at a weight ratio from 25:1 (25%:1%) to 1:1 (5%:5%). Watthanaphanit et al. teach chitin whiskers to a biodegradable polymer in the range of 0.05-2.00% (p892, col 1, Preparation of alginate and chitin whisker-reinforced alginate fibers). Wang et al. show the ratio of honey can be optimized between 0 (HS-4) to 100% (HS) compared to 100% of gelatin shown as follows (p76, Table 1), reading on the limitation of gelatin:honey: crystalline filler = 100%:0~100%: 0.05~2% in claim 34.

    PNG
    media_image5.png
    105
    555
    media_image5.png
    Greyscale

MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 35, Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials. Miraftab et al. teach electrospinning was developed from electrostatic spraying and now represents an attractive approach for polymer biomaterials processing, with the opportunity for control over morphology, porosity and composition using simple equipment (p1, para 2). Morganti et al. teach wound dressings used for scar-less healing (p111, col 2, wound dressings for scar-less healing). Morganti et al. teach the composite of chitin was freeze-dried and hot-pressed at 20 MPa (about 2900 pounds) for 10 min at 140ºC to make a desired thickness for a wound dressing membrane (p108, col 2, Composites with soy protein prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
With respect to claim 37, Hamzeh et al. teach the biodegradable polymer further comprising polylactic acid (p8, line 22; claim 8).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. and in view of Morganti et al.) with Wang’s gelatin because (a) Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. and in view of Morganti et al. teach a wound dressing comprising a biodegradable polymer and (b) Wang et al. teach gelatin is of advantage to absorb excess exudates in a wound dressing because of its excellent ability to absorb water more than 5–10 times as weight as itself (p76, col 1, para 2). The combination would have reasonable expectation of success because the references teach the use of biodegradable polymers for wound dressing.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. See response to arguments above.


New Ground of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
1.	Claims 2-3, 25-30, 32-34, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,258,717 B2 (the ‘717 patent) in view of Miraftab et al. (GB 2484319).
Claim 1 of the ‘717 patent disclosed a composition comprising the claimed ingredients a, b, and c as follows.

    PNG
    media_image6.png
    313
    451
    media_image6.png
    Greyscale

Claim 1 of the ‘717 patent does not teach the composition in a membrane.

    PNG
    media_image7.png
    387
    521
    media_image7.png
    Greyscale
Miraftab et al. teach electrospun fibers comprising honey and biocompatible polymeric material to produce wound dressing membrane (Abstract). Miraftab et al. teach a biocompatible polymeric material is collagen for tissue repair (p3, line 5) or regeneration (p4, line 22). Because both references teach a composition comprising collagen and honey for 
Claim 1c of the ‘717 patent disclosed a crystalline filler of hydroxyapatite, satisfying the instant claims 3.
Claim 1 of the ‘717 patent disclosed a weight ratio range of biodegradable polymer, honey, and crystalline filler, satisfying the instant claim 25.
 Claim 7 of the ‘717 patent disclosed the composition is lyophilized, satisfying the instant claim 26.
With respect to claim 27, Miraftab et al. teach wound dressing membrane produced by electrospun fibers comprising honey and biocompatible polymeric material (Abstract), satisfying the instant claim 27.
Claim 1b of the ‘717 patent disclosed the honey has a Unique Manuka Factor rating of at least 10, satisfying the instant claim 28.
Claim 1a of the ‘717 patent disclosed the biodegradable polymer comprises gelatin or collagen, satisfying the instant claim 29-30.
Claim 5 of the ‘717 patent disclosed the biodegradable polymer comprises poly(lactic acid), polydioxanone (PDQ) or a blend thereof with gelatin or collagen, satisfying the instant claim 32 and 36-37.
Claim 6 of the ‘717 patent disclosed the composition further comprising at least one additional filler or at least one additional antibiotic, satisfying the instant claim 33.

2.	Claims 2-3, 29-30, and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of copending Application No. 17/230,023 (the ‘023 application) in view of. Watthanaphanit et al. (Journal of Applied Polymer Science. 2008; Vol. 110: 890-899, previously cited 8/24/2020).
Claim 11 the ‘023 application is drawn to a multi-layer membrane comprising a biodegradable polymer and honey as follows.

    PNG
    media_image8.png
    129
    581
    media_image8.png
    Greyscale



Claim 11 the ‘023 application does not teach the membrane further comprising a crystalline filler.
Watthanaphanit et al. teach “Fabrication, Structure, and Properties of Chitin Whisker-Reinforced Alginate Nanocomposite Fibers” (Abstract). Watthanaphanit et al. teach beneficial incorporation of chitin whiskers as reinforcing nanofillers in a polymer matrix to improve tensile strength of a new class of materials, i.e., nanocomposites (p890, col 2, last para). Watthanaphanit et al. teach chitin whiskers as reinforcing nanofillers has been due to their high aspect ratio and highly crystalline nature (p890, col 1, Introduction) for wound dressing application (p897, col 1, Biodegradation studies). Because Watthanaphanit et al. teach addition of chitin whiskers as reinforcing nanofillers for producing a wound dressing membrane, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to add chitin whiskers as reinforcing nanofillers in the membrane of the ‘023 application for producing a wound dressing membrane. Thus, claim 11 the ‘023 application in view of Watthanaphanit et al. is obvious to the instant claims 2-3.

Claim 12 the ‘023 application disclosed at least one of the first layer or the second layer is cross-linked, satisfying the instant claims 7 and 31.
Claims 13-14 the ‘023 application disclosed the biodegradable polymer comprising collagen or gelatin, satisfying the instant claims 29-30.
Claims 15- 16 the ‘023 application disclosed a synthetic polymer, satisfying the instant claim 8. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
14-March-2022



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658